Citation Nr: 0910793	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-40 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty with the Army from January 
1955 to January 1958, and from April 1958 to November 1958 in 
the Air Force.  He also served in the Army Reserves from 
April 1977 to April 1979, and the Kentucky Army National 
Guard from January 1980 to January 1983.  

This appeal arises from January 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee at which time issues 
concerning tinnitus, hearing loss and a respiratory disorder 
were addressed.   

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in July 2007.  In June 2008 the Board issued a 
decision and remand.  That decision reopened the Veteran's 
claims for service connection for tinnitus and hearing loss 
and denied the claim for service connection for a respiratory 
disorder.  The claims for service connection for tinnitus and 
hearing loss were remanded to obtain a medical opinion.  In 
September 2008, a VA audiologist rendered an opinion.  The RO 
in a September 2008 rating decision granted service 
connection for tinnitus.  That decision has resulted in there 
being no case or controversy as to that issue.  Therefore, it 
is moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  The 
only issue remaining for appellate review is service 
connection for hearing loss.  


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss by VA 
standards.  

2.  The Veteran's bilateral hearing loss pre-existed his 
entry into active duty for training on June 23, 1980.  

3.  A VA medical opinion indicates the Veteran's right ear 
hearing loss increased in severity in active service beyond 
the natural progress of the disorder.  

4.  The evidence does not demonstrate the Veteran's pre-
existing left ear hearing loss increased in severity in 
service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.385 (2008).  

2.  Left ear hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has granted the claim for 
service connection for right ear hearing loss.  There can be 
no prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist, consistent with 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Therefore, 
no further discussion is warranted on this matter.  

As to the claim for left ear hearing loss, upon receipt of a 
complete, or substantially complete, application for 
benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in July 2003, November 2003, August 2007, 
November 2007, and June 2008, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate this 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the Veteran in 
November 2007 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the Veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the Veteran was examined for VA purposes in 
connection with his claim and a medical opinion was 
obtained.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.   

Service Connection

Relevant Laws and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 C.F.R. § 
3.303 (2008).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  See 38 U.S.C.A. § 101(22), (23), (24) (West 
2002); 38 C.F.R. § 3.6(a) (2008).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

On the VA September 2008 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
70
60
65
LEFT
55
80
80
75
80

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 40 percent in the left ear.  
Those findings demonstrate the Veteran currently has a 
hearing loss as defined by VA.  38 C.F.R. § 3.385 (2008).  

Prior to April 1977, when the veteran was examined in 
connection with his enlistment in the Army Reserves, there is 
no medical evidence of hearing loss.  In fact, there is 
evidence to the contrary with service medical records from 
the 1950's showing normal hearing and the veteran denying ear 
trouble.  After that service, the veteran apparently worked 
in industrial environments as a truck driver, machine 
adjuster, production welder and general maintenance.  He then 
enlisted in the Army Reserves in 1977, and when examined in 
connection with that enlistment in April 1977, a left ear 
hearing loss was recorded.  At the same time, the veteran 
denied any other ear trouble.  Upon enlistment in the 
National Guard in January 1980, hearing loss was not noted on 
enlistment examination, and the veteran denied hearing loss 
or other ear trouble.  However, the veteran was ordered to a 
period of active duty training from June 23, 1980 to July 27, 
1980, apparently to attend tank turret mechanics school.  In 
examinations conducted on July 7, and July 8, 1980, hearing 
loss in both ears was noted.  Subsequent (non-military) 
medical records confirm the presence of hearing loss and the 
veteran's complaints of tinnitus.  (See e.g., the report of a 
July 1994 VA examination.)

The crucial question to be addressed in this case was whether 
the findings noted above indicated the Veteran's hearing loss 
started in service, pre-existed service and if so, increased 
in severity in service.  To answer these questions the Board 
remanded the claim and requested an evaluation and a medical 
opinion.  In September 2008 a VA audiologist evaluated the 
Veteran's hearing, reviewed the service treatment records and 
the Veteran's history of noise exposure and then wrote the 
following opinion.  

The hearing loss noted in July 1980 most 
likely had its onset prior to the date 
range in question (6/23/80 to 7/7/80), as 
bilateral hearing loss was documented on 
the April 1977 audiogram.  The etiology 
and date of onset of hearing loss 
documented on 4/7/77 cannot be specified 
without resorting to mere speculation, as 
hearing thresholds were not tested during 
his previous service times, and the 
Veteran worked around noise as a 
civilian.  

The Veteran's hearing was tested on 
7/7/80 and 7/8/80.  The test from 7/8/80 
was slightly better in the low and mid 
frequencies compared to the test taken 
the day before.  When comparing the 
4/7/77 test with the 7/8/80 test, 
significant threshold shifts were noted 
at 2000-4000 Hertz in the right ear.  
This is not considered to represent a 
natural progression of hearing loss.  
Noise exposure is known to typically 
first affect 4000 Hertz and/or the 
immediately surrounding frequencies.  The 
threshold shifts were as likely as not 
related to service noise exposure 
experienced between April 1977 and July 
1980.  The hearing loss could have 
progressed in extent after 1980 due to 
continued exposure to service noise 
exposure, including tank turret mechanic 
school, and due to the Veteran's civilian 
work.  

Although this examiner appears to erroneously conclude that 
the entire calendar period from April 1977 to July 1980, 
constituted a period of service for purposes of judging 
whether hearing loss increased in severity beyond its natural 
progression by service, since the legitimate period for 
making that judgment does include the June 23, 1980 to July 
7, 1980 time frame, and she suggests the noise associated 
with the tank turret mechanic school the Veteran was 
attending at the time contributed to the increase in severity 
shown, a basis upon which to establish service connection for 
right ear hearing loss has been presented.  

Service connection for left ear hearing loss is denied as it 
has been medically concluded to have preexisted service and 
there is no evidence it increased in severity in service.  

ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


